 

Exhibit 10.1

 

[g173241kci001.jpg]

 

FOR IMMEDIATE RELEASE

 

For More Information Contact:

 

 

Robert J. Weatherbie

 

 

Chief Executive Officer

 

 

Team Financial, Inc.

 

 

(913) 294-9667

 

 

bob.weatherbie@teamfinancialinc.com

 

 

 

 

Team Financial, Inc. Announces Steps Taken to Enhance Capital Position

 

Paola, Kansas, June 24, 2008 - Team Financial, Inc. (NASDAQ: TFIN) today
announced that it has selected Sandler O’Neill + Partners, L.P. to serve as
financial advisor to assist the Company and its Board with respect to its
analysis of strategic alternatives, including capital planning efforts to better
position the Company for future opportunities.

 

The Company also announced that it has suspended paying cash dividends on its
common stock in order to enhance its capital position.  The move is in response
to the current operating environment as the Company seeks higher levels of
capital during the current economic cycle.

 

“We recognize that dividend payments are important to our shareholders. 
However, we are taking this action to strengthen our balance sheet and capital
position.  The protection of long-term shareholder value is essential in light
of our current operating environment,” said Robert J. Weatherbie, Chairman and
CEO of Team Financial, Inc.

 

Management estimates that the dividend suspension will result in the Company
retaining approximately $1.1 million of capital per year.  While the Company
expects to reassess the feasibility of dividend payments quarterly and hopes to
reinstate dividends when capital levels and the operating environment improve,
the timing of any future dividends is not known.

 

--------------------------------------------------------------------------------


 

FORWARD-LOOKING STATEMENTS

 

 

This press release contains forward-looking statements under the Private
Securities Litigation Reform Act of 1995 that are subject to certain risks and
uncertainties that could cause actual results to differ materially from
historical income and those presently anticipated or projected.  The Company
cautions readers not to place undue reliance on any such forward looking
statements, which speak only as of the date of this release.  Such risks and
uncertainties include those detailed in the Company’s filings with the
Securities and Exchange Commission, including the Company’s Form 10-K/A for the
fiscal year ended December 31, 2007 and its Form 10-Q for the quarter ended
March 31, 2008, risks of adverse changes in results of operations, risks related
to the Company’s expansion strategies, risks relating to loans and investments,
including the effect of the change of the economic conditions in areas the
Company’s borrowers are located, risks associated with the adverse effects of
governmental regulation,  changes in regulatory oversight, interest rates, and
competition for the Company’s customers by other providers of financial
services, all of which are difficult to predict and many of which are beyond the
control of the Company.

 

--------------------------------------------------------------------------------

 